               Case 5:19-cv-00103-LGW-BWC Document 24 Filed 01/04/21 Page 1 of 2


                                                                                          FILED
                                                                               John E. Triplett, Acting Clerk
                                                                                United States District Court

                                                                           By CAsbell at 12:56 pm, Jan 04, 2021



                        In the United States District Court
                        For the Southern District of Georgia
                                Waycross Division
              AHMED KHALIFA,                       *
                                                   *
                         Petitioner,               *       CIVIL ACTION NO.: 5:19-cv-103
                                                   *
                   v.                              *
                                                   *
              TRACY JOHNS,                         *
                                                   *
                         Respondent.               *


                                              ORDER

                   After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge’s Report and

              Recommendation.     Dkt. No. 23.   Petitioner Ahmed Khalifa

              (“Khalifa”) did not file Objections to this Report and

              Recommendation.

                   Accordingly, the Court ADOPTS the Magistrate Judge’s Report

              and Recommendation as the opinion of the Court, DISMISSES

              without prejudice Khalifa’s 28 U.S.C. § 2241 Petition for

              failure to follow a Court Order, DENIES as moot Respondent’s

              Motion to Dismiss, DIRECTS the Clerk of Court to CLOSE this case

              and enter the appropriate judgment of dismissal, and DENIES




AO 72A
(Rev. 8/82)
               Case 5:19-cv-00103-LGW-BWC Document 24 Filed 01/04/21 Page 2 of 2



              Khalifa in forma pauperis status on appeal.

                   SO ORDERED, this 4th day of January, 2021.




                                         HON. LISA GODBEY WOOD, JUDGE
                                         UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF GEORGIA




                                                 2
AO 72A
(Rev. 8/82)
